
	
		III
		112th CONGRESS
		2d Session
		S. RES. 559
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2012
			Mr. Begich (for himself
			 and Ms. Snowe) submitted the following
			 resolution; which was referred to the Committee on Commerce, Science, and
			 Transportation
		
		RESOLUTION
		Honoring Rear Admiral Jonathan W. Bailey
		  for his lifetime of selfless commitment and exemplary service to the United
		  States.
	
	
		Whereas Rear Admiral Jonathan W. Bailey, the Director of
			 the National Oceanic and Atmospheric Administration (referred to in this
			 preamble as NOAA) Commissioned Officer Corps (referred to in this
			 preamble as the NOAA Corps), retires from the NOAA Corps on
			 September 30, 2012, after 32 distinguished years of service;
		Whereas Rear Admiral Bailey was appointed Director of the
			 NOAA Corps by Secretary of Commerce Carlos M. Gutierrez on October 1, 2007,
			 after nomination for the position by President George W. Bush and confirmation
			 by the United States Senate;
		Whereas Rear Admiral Bailey has commanded with distinction
			 and provided exceptional leadership to the NOAA Corps since 2007, and has
			 upheld the NOAA Corps values of honor, respect, and commitment;
		Whereas Rear Admiral Bailey has had a balanced operational
			 career, with 7 years of sea duty and almost 9 years of flight duty piloting
			 aircraft for NOAA;
		Whereas Rear Admiral Bailey played a critical role in
			 developing innovative strategies to improve the NOAA Corps workforce;
		Whereas Rear Admiral Bailey oversaw the aerial- and
			 ground-based mapping operations by NOAA that aided search and recovery efforts
			 at the World Trade Center and Pentagon after the September 11, 2001, terrorist
			 attacks;
		Whereas Rear Admiral Bailey has ensured that the NOAA
			 Corps provides NOAA with a cadre of officers trained in engineering and science
			 who operate ships, fly aircraft, manage research projects, conduct diving
			 operations, and serve in staff positions throughout NOAA;
		Whereas Rear Admiral Bailey, during his tenure as Director
			 of the NOAA Corps, has also served as the Director of the NOAA Office of Marine
			 and Aviation Operations, ensuring that one of the largest civilian research
			 fleets of ships and aircraft in the United States was modernized and prepared
			 to support the NOAA mission of science, service, and stewardship;
		Whereas Rear Admiral Bailey was nominated by President
			 Barack Obama to serve as a Commissioner on the Mississippi River Commission;
			 and
		Whereas, as NOAA bids fair winds and following seas to
			 Rear Admiral Bailey, it is appropriate that he be remembered for his
			 exceptional and tireless service to the United States and commended for his
			 enviable list of career accomplishments: Now, therefore, be it
		
	
		That the Senate recognizes and honors
			 Rear Admiral Jonathan W. Bailey of the National Oceanic and Atmospheric
			 Administration Commissioned Officer Corps, on behalf of a grateful United
			 States, for his lifetime of selfless commitment and exemplary service.
		
